          Case 1:20-cv-11091-JSR Document 8-1 Filed 02/24/21 Page 1 of 1

                                                                                  Seyfarth Shaw LLP
                                                                                   620 Eighth Avenue
                                                                            New York, New York 10018
                                                                                     T (212) 218-5500
                                                                                     F (212) 218-5526

                                                                                jacohen@seyfarth.com
                                                                                     T (212) 218-5274

                                                                                    www.seyfarth.com


February 24, 2021

VIA ECF

Honorable Jed S. Rakoff
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     Case 1:20-cv-11091-JSR, Zurich American Life Insurance Company v. Nagel

Dear Judge Rakoff:

       In accordance with this Court’s Rules and the February 17, 2021 Initial Status
Conference in this case, Plaintiff Zurich American Life Insurance Company (“ZALICO”)
respectfully submits the attached proposed Case Management Order in advance of the
continued pretrial conference scheduled for Wednesday March 3, 2021 at 11:15 a.m. We have
provided a copy of the proposed Case Management Order to Mr. Nagel via electronic mail but
have not received a response from him and do not know his position with respect to the
proposed plan.

         In addition, following our previous conference, Mr. Nagel requested indemnification from
ZALICO. That request has been denied pursuant to ZALICO’s by-laws. Mr. Nagel was advised
of this decision on February 23, 2021.

Very truly yours,

SEYFARTH SHAW LLP


/s/ Jeremy A. Cohen


Jeremy A. Cohen


JAC:rem
cc:   Jon Nagel (via email)




68366690v.1
